DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-10 are pending.  Claims 1-10 are rejected herein.  This is a First Action on the Merits.
Claim Objections
Claim 9 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 9:  There is no antecedent basis for “the dilution liquid” in line 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, and 10 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by GROSS et al. (US Pub. 2013/0084642).
Regarding claim 1:  GROSS discloses:  A method for testing, verifying, calibrating or adjusting an automatic analysis apparatus (1 in FIG. 1) for determining a parameter dependent on the concentration of at least one substance in a sample liquid (abstract), comprising: determining a first measured value representing a value of the parameter in a first standard solution (11) by means of the automatic analysis apparatus (para. 6), wherein the value of the parameter in the first standard solution is known (para. 6); and determining at least one second measured value representing a value of the parameter in at least one second standard solution (14) by means of the automatic analysis apparatus (para. 6), wherein the value of the parameter in the at least one second standard solution is known (para. 6) and differs from the value of the parameter in the first standard solution (para. 6); wherein the first standard solution or the at least one second standard solution are automatically produced by means of the analysis apparatus by mixing a predetermined volume of at least one stock solution containing the at least one substance and a predetermined volume of a dilution liquid (para. 7).
Regarding claim 2:  GROSS discloses:  the analysis apparatus has a mixing device (13, 16, 12, 15 in FIG. 1; para. 23-25) and analysis apparatus electronics, and wherein the analysis apparatus electronics control the mixing device to produce the first or the at least one second standard solution (para. 7).
Regarding claim 3:  GROSS discloses:  the mixing device (13, 16, 12, 15) has a valve device (12) and at least one pump (13), wherein the valve device is configured to create a fluid connection between the at least one pump and a storage container containing the stock solution 14) or a dilution liquid source (11).
Regarding claim 4:  GROSS discloses: to produce the standard solutions, the analysis apparatus electronics control the at least one pump and the valve device in order to convey a predetermined volume of the stock solution and a predetermined volume of the dilution liquid and to mix the predetermined volumes of the stock solution and the dilution liquid with one another (para. 6-7).
Regarding claim 9:  An automatic analysis apparatus (1 in FIG. 1) for determining a parameter of a sample liquid that is dependent on the concentration of at least one substance (abstract), comprising: at least one storage container (where 14 is contained) with a stock solution containing the at least one substance (para. 17-28); a mixing device (12, 13, 15, 16) configured to mix a predeterminable volume of the stock solution with a predeterminable volume of the dilution liquid so as to obtain a standard solution having a known value of the parameter in the standard solution (para. 6-7); analysis apparatus electronics (10); and a measuring sensor which is connected to the analysis apparatus electronics to transmit measurement signals from the measuring sensor to the analysis apparatus electronics and which is designed to generate a measurement signal representing a value of the parameter in the standard solution (para. 20); wherein the analysis apparatus electronics are configured to control the mixing device and to process the measurement signal from the measuring sensor in order to determine a measured value representing the value of the parameter in the standard solution (para. 6-8).
Regarding claim 10:  GROSS discloses:  the value of the parameter in the stock solution is greater than or equal to 80% of the upper limit of a measurement range of the analysis apparatus (para. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GROSS in view of MIZUTANI et al. (US Pub. 2021/0396774).
Regarding claim 5:  GROSS discloses:  determining, from the first and the values of the parameter in the first solution, by means of the analysis apparatus electronics, a predetermined model function (“correction value” in para. 11), which reflects the development of the first and the at least one second measured value as a function of the values of the parameter (para. 11).
GROSS does not disclose using both values to produce the model function.
MIZUTANI however does teach using multiple concentrations (para. 67) of known calibration solution to produce a calibration curve (para. 67) used to calibrate an automated analyzer (para. 25).
One skilled in the art at the time the application was effectively filed would be motivated to use the multiple concentrations of calibration fluids of GROSS to create a calibration curve/model function as taught by MIZUTANI because using only one value for calibration gives only a constant offset which is not as accurate as using multiple calibration values that can be used for more sophisticated and accurate data analysis techniques such as linear regression.
Regarding claim 6:  MIZUTANI teaches a display and other stand computer user interface tools in para. 56, but does not explicitly teach displaying of the model function on the display of the analysis apparatus.  The Examiner takes Official Notice that it is obvious to display any data that a computer generates so that a user can see what it is.
Regarding claim 8:  GROSS discloses:  adjusting the analysis apparatus by storing a calibration function derived from the determined model function for determining measured values of the parameter (The correction value of para. 11, needs to be stored in the memory 21 in order to be used to adjust subsequent measurements according to para. 11 and 25.).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GROSS and MIZUTANI in view of ISHIMARU (WO-2019031125-A1).  Please note that a machine translation for ISHIMARU has been provided with this office action and is deemed sufficient.  All references to ISHIMARU are to the attached machine translation.
Regarding claim 7:  GROSS as modified by MIZUTANI does not teach determining a correlation coefficient.
ISHIMARU however does teach determining a correlation coefficient (page 3 under “Calibration curve polynomial”).
One skilled in the art at the time the application was effectively filed would be motivated to use the correlation coefficient of ISHIMARU on the model of GROSS as modified by MIZUTANI to determine how well the data fits the model.  Comparing the coefficient to a target value is simply deciding on a “degree of fitness” as discussed on page 3 of ISHIMARU under “Calibration curve polynomial”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  AGRAWAL et al. (US Pub. 2020/0158638) teaches using several calibration values at different concentrations to create a calibration curve during analysis.  KATHE et al. (US Pub. 2012/0258542) also teaches an analysis device with two separate calibration fluids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856